UNITED STATES NAVY-MARINE CORPS
               COURT OF CRIMINAL APPEALS
                    WASHINGTON, D.C.

                               Before
             K.J. BRUBAKER, D.C. KING, P.D. LOCHNER
                      Appellate Military Judges

                   UNITED STATES OF AMERICA

                               v.

                      RYAN L. MCBRIDE
               SERGEANT (E-5), U.S. MARINE CORPS

                        NMCCA 201400422
                    SPECIAL COURT-MARTIAL

Sentence Adjudged: 5 September 2014.
Military Judge: LtCol C.M. Greer, USMC.
Convening Authority: Commanding Officer, Headquarters
Group, II Marine Expeditionary Force, Camp Lejeune, NC.
Staff Judge Advocate's Recommendation: LtCol G.W. Riggs,
USMC; SJAR Addendum: Maj K.G. Phillips, USMC.
For Appellant: LtCol Richard Viczorek, USMCR.
For Appellee: Mr. Brian Keller, Esq.

                        30 April 2015

    ---------------------------------------------------
                    OPINION OF THE COURT

     After careful consideration of the record, submitted
without assignment of error, we affirm the findings and sentence
as approved by the convening authority. Art. 66(c), Uniform
Code of Military Justice, 10 U.S.C. § 866(c).

                                For the Court



                                R.H. TROIDL
                                Clerk of Court